Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1 and 4 are objected to because of the following informalities: 
In claim 1, at line 9, consider “one another in said respective inner engagement surfaces.”
In claim 1, at line 12, consider –facing— in place of “effacing.”
In claim 1, at line 14, consider “a junction.”
In claim 4, at line 2, consider “at a terminus.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Throughout the claims, “substantially” has been used, which is relative term, the scope of which has not been defined by Applicant, leaving the particular metes and bounds of the term unknown.  The term will be interpreted under broadest reasonable interpretation.  
Also, claims 1-3 and 6 recite references to vertical and horizontal, but no particular orientation of the tool has been recited.  The terms will be applied using broadest reasonable interpretation.  
Claim 2 recites “said fastener head engagement point” and claim 3 recites “said remaining flat engagement surface,” emphasis added, neither of which has been previously recited.  For the former, “point” will be interpreted as –potion--, to be consistent with previous claim language.  With regard to the latter, it is not clear from what the surface is remaining.  
Finally, claim 6 recites “an irregular fastener engagement portion” and it is not precisely clear what is intended by the term “irregular.”  Also, it is not clear whether the term modifies the term “fastener” or “surface”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson, et al. (US 4,776,244, “Olson”).  

Regarding claim 1, Olson discloses a one-piece open end wrench head (Fig 1, annotated below, with hexagonal fastener 5 removed) with first (upper) and second (lower) jaw portions in spaced parallel relation (to each other), each having a respective parallel inner engagement surface (17 and 18, respectively), 
a concave cavity 16 within said wrench head from said respective jaw portions (Fig 1, 2:25-35), 
said respective inner engagement surfaces being substantially flat extending inwardly from an open end of said wrench head (Fig 1), 
a pair of engagement notches in spaced positioning vertical offset relation to one another in respective inner engagement surfaces (defined by 25 and 27 (upper) and 30 (lower), Fig 1, vertically offset as best understood by Examiner), 
each of said engagement notches having a tapered recess therein in oppositely disposed effacing relation to one another (each defines a tapered recess, Fig 1), 
flat engagement surfaces extending from said respective engagement notches to said concave cavity in said wrench head (26 and 28, respectively), and 
a fastener head engagement portion (annotated in Fig 1) at the junction of said concave cavity and said flat engagement surface extending from said engagement notch in said first jaw inner engagement surface and an angular upstanding fastener registration surface on said second jaw inner engagement surface at the junction of said concave cavity (also annotated in Fig 1).
             
    PNG
    media_image1.png
    419
    726
    media_image1.png
    Greyscale


Regarding claim 2, Olson discloses the limitations of claim 1, as described above, and further discloses wherein said first jaw portion's inner engagement surface 17 is substantially flat on a continuing horizontal plane extending from said open end of said wrench head to said fastener head engagement point [portion] (Fig 1, surface 17 extends on a horizontal plane from the open left end of the wrench head to (toward) the fastener head engagement point [portion], Examiner indicating Applicant’s first jaw portion's inner engagement surface is not contiguous or continuous between the identified points.

Regarding claim 3, Olson discloses the limitations of claim 1, as described above, and further discloses wherein said second jaw portion's flat inner engagement surface 18 extending inwardly from said open end of said wrench head is on a lower horizontal plane than said remaining flat engagement surface 28 extending from said engagement notch to said concave cavity (when the wrench is tilted downward to the left in Fig 1).

Regarding claim 4, Olson discloses the limitations of claim 1, as described above, and further discloses wherein said angular upstanding registration surface is at the terminus of said inner engagement surfaces and said concave cavity (annotated Fig 1, above).


Regarding claim 6, Olson discloses the limitations of the claim, as described above in the rejections of claims 1-4, capable of functioning as recited.   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Olson, as applied to claim 1, above.  
Regarding claim 5, Olson discloses the limitations of claim 1, as described above, but does not explicitly disclose wherein said flat engagement surface 28 extending from said second jaw portion engagement notch is longer than said flat engagement surface 26 extending from said first jaw portion engagement notch to said concave cavity. Olson describes surface 26 as a clearance surface and surface 28 as a drive surface, but does not describe a size relationship therebetween (2:51-3:50).  However, it would have been obvious to one of ordinary skill in the art before the effective date of he claimed invention to try the three size relationships (26 longer than, equal to, or shorter than 28), choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the following teaches a wrench head consistent with the claimed invention:
Macor (US 5,953,968,
Mikic (US 5,860,339),
Evans (US 3,762,244), and
Garg (WO 0010773). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN D KELLER/Primary Examiner, Art Unit 3723